Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 16,
2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00325-CV


                        JAMES HALLBECK, Appellant

                                         V.

          LIBERTY MUTUAL INSURANCE COMPANY, Appellee

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-71521


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed January 15, 2019. On July 9, 2019,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.